Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0176886 A1 (LEE).
With respect to claim 1, LEE shows a refrigerator comprising: a cabinet that defines a storage space; a main door (100, Fig.2) configured to, based on rotating in rotation directions relative to the cabinet, open and close the storage space, the main door defining an opening (at 32, Fig.2) and a sub-door (200, Fig.2) configured to, based on rotating in the rotation directions of the main door relative to the main door, open and close the opening of the main door, the sub- door (200) comprising an outer case (210, Fig.9) that defines a front surface of the sub-door, and a door liner (220, Fig.9) that defines a rear surface of the sub-door (Fig.9) wherein the sub-door further comprises: an operation unit (511, Fig.9, Fig.10) disposed at a lower side of the sub-door and configured to be operated by a user, a latch unit (531,536, Fig.10) that is disposed vertically above the operation unit, that is spaced apart from the operation unit, and that protrudes from the rear surface of the sub-door toward the main door, the latch unit 

    PNG
    media_image1.png
    348
    535
    media_image1.png
    Greyscale

With respect to claim 2, wherein the protrusion is configured to contact the connection member (Fig.10).  
With respect to claim 3, wherein the sub-door further comprises a cap decor (230, Fig.9) that is coupled to the outer case (210, Fig.9) and the door liner (220), wherein the cap decor, the outer case, and the door liner define an inner space of the sub-door, the inner space accommodating an insulating material (section 0066), and wherein the connection member case (522, Fig.9, Fig.10) is mounted in the inner space of the sub-door and blocks the insulating material from the connection member accommodating portion (section 0107).  
With respect to claim 13, wherein the operation unit comprises an operation member (511, 514, Fig.10) disposed at the lower side of the sub-door and configured to move in a vertical direction (Fig.10, section 0096).  
With respect to claim 14, wherein the sub-door (200)  is configured to rotate about a rotation axis extending parallel to the vertical direction.  
With respect to claim 15, wherein the operation member (511) comprises a lever (514, Fig.10) configured to rotate about an axis (at 516, Fig.10) extending in a horizontal direction.  

With respect to claim 19, further comprising: a support member (515, Fig.10, section 0097) disposed between the connection member  (521) and the operation member (511), the support member being configured to receive a part of the connection member (Fig.10, section 0097).  
With respect to claim 20, wherein the lower end of the connection member  (521) is configured to insert into and withdraw from the support member (515) based on movement of the connection member (sections 0097, 0106).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 6-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0176886 A1 (LEE) in further view of KR20170119923 (KR ‘923).
	With respect to claim 4, LEE shows wherein the connection member case  comprises: a connection member case (522) disposed at the rear side of the connection member case and mounted to the door liner (Fig.9, Fig.10) to define the connection 
With respect to claim 6, LEE doesn’t show the connection unit further comprises an elastic portion coupled to the connection member. KR ‘923 shows the connection unit comprises an elastic portion (420, Fig.8, made of rubber see translation paragraph 0152) coupled to the connection member (350, 420 can be either coupled to the end of 350 or to the locking member portion 344, paragraph 0156) and protrudes outward relative to the connection member, and wherein an outer diameter of the elastic portion (420) is less than an inner diameter of the connection member accommodating 48Attorney Docket No.: 20519-0714001Client Ref.: P021-00017US/20REF106US02 portion (Fig.8). It would have been obvious to one having ordinary skill in the art to include an elastic portion to the end of the connection member, such as taught by KR ‘923, in order to reduce the noise level between the connection member and latch unit. The combination teaches (LEE)  the elastic portion being configured to restrict movement of 
With respect to claim 7, the combination teaches (KR ‘923) wherein the elastic portion (420) has a cylindrical shape and surrounds the connection member (Fig.8).  
With respect to claim 8, the combination shows (LEE) wherein the latch unit further comprises: a latch member (531) that is disposed at the door liner and protrudes toward the main door, the latch member passing through a rear surface of the door liner (Fig.10); and a latch case (534) that accommodates the latch member and blocks the insulating material from the latch accommodating portion.  
With respect to claim 9, the combination shows (LEE) wherein the latch case is a part of the first connection member case.  
With respect to claim 10, the combination shows (LEE) wherein the latch accommodating portion (130, Fig.8) is recessed from a front surface of the main door (100), and wherein the main door further comprises a holding portion (131, Fig.8) that protrudes from the latch accommodating portion, 49Attorney Docket No.: 20519-0714001 Client Ref.: P021-00017US/20REF106US02 the holding portion being configured to catch an end of the latch member (Fig.7).  
With respect to claim 11, the combination shows (LEE) wherein the latch member (531) comprises a constraining portion (end of 536, Fig.10) that protrudes from an end of the latch member, the constraining portion having a hook shape and being configured to be caught by the holding portion (Fig.10).  
With respect to claim 12, the combination shows (LEE) wherein the constraining portion (at 536, Fig.10)  protrudes downward from the end of the latch member and is 
With respect to claim 17, LEE doesn’t show an elastic member coupled to the lower end of the connection member. KR ‘923 shows an elastic member (383, Fig.5) coupled to the lower end of the connection member (350) and configured to apply force to the operation member (310). It would have been obvious to one having ordinary skill in the art to include an elastic member to the lower end of the connection member, such as shown by KR ‘923, in order to provide restoring force to automatically return the operation member back to its original position.
With respect to claim 18, the combination shows (KR ‘923) wherein the elastic member comprises a spring (Fig.5).  
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637